WOODLEY, Judge.
The offense is the unlawful possession of beer in a dry area for the purpose of sale; the punishment, a fine of $250, and 10 days in jail.
Judgment was rendered, appellant’s motion for new trial overruled, and notice of appeal given during the term of court which terminated by operation of law on January 4, 1960.
Thereafter, on January 25, 1960, appellant and his sureties, in open court, entered into recognizance on appeal.
A recognizance entered into after expiration of the term of court at which conviction was had is insufficient to confer jurisdiction on this court. Art. 830 V.A.C.C.P.; Strickland v. State, 160 Tex. Cr. R. 22, 266 S.W. 2d 873; Haley v. State, 165 Tex. Cr. Rep. 48, 303 S.W. 2d 385; Ellerbe v. State, 161 Tex. Cr. R. 359, 277 S.W. 2d 701; Berry v. State, 165 Tex. Cr. Rep. 454, 308 S.W. 2d 877; Loud v. State, 166 Tex. Cr. Rep. 81, 311 S.W. 2d 852.
The appeal is dismissed.